Exhibit 10.1

RECEIVABLES PURCHASE AGREEMENT

RECEIVABLES PURCHASE AGREEMENT (as amended, modified, supplemented, restated or
amended and restated from time to time, this “Agreement”) is made as of
September 30, 2016 (the “Signing Date”), between Lifetime Brands, Inc., a
Delaware corporation (“LBI”), in its capacity as the administrative agent for
the Sellers (in such capacity, the “Seller Agent”), each party now or hereafter
signatory hereto as a “Seller” (each a “Seller” and collectively the “Sellers”),
and LBI as the initial “Servicer” as herein provided, and HSBC Bank USA,
National Association (“Purchaser”).

RECITALS

WHEREAS, each Seller is a supplier of goods or services to each account debtor
listed opposite its name on Schedule 1 hereto (each an “Account Debtor” and,
collectively, the “Account Debtors”) and is the legal and beneficial owner of
Receivables (as hereinafter defined) payable by each such Account Debtor to
which it has supplied goods or services; and

WHEREAS, each Seller desires to sell certain Receivables to Purchaser, and
Purchaser may be willing to purchase from Sellers such Receivables, in which
case the terms set forth herein shall apply to such purchase and sale.

THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1.    DEFINITIONS. Certain capitalized terms used in this Agreement shall have
the meanings given to those terms in Exhibit A attached hereto and thereby
incorporated herein.

2.    SALE AND PURCHASE.

(a)    Sale. Commencing on the date hereof and ending on the Purchase
Termination Date, each Seller may from time to time offer to sell to Purchaser
certain Proposed Receivables by submitting to Purchaser at least three (3)
Business Days prior to any purchase of Proposed Receivables, a request
substantially in the form of Exhibit B hereto (a “Purchase Request”), and
Purchaser, in its sole discretion, may accept such offer and purchase from a
Seller the Proposed Receivables identified in such Purchase Request. If
Purchaser accepts such Purchase Request, then, subject to the satisfaction of
the conditions precedent set forth in Section 2(d) hereof, Purchaser shall and
hereby does purchase from such Seller, and such Seller shall and hereby does
sell to Purchaser, all of such Seller’s right, title and interest (but none of
Seller’s Retained Obligations) with respect to such Proposed Receivables and all
Related Rights with respect thereto as of the Purchase Date (all such Proposed
Receivables, once sold and purchased hereunder, together with all Related Rights
with respect thereto, collectively, the “Purchased Receivables”).

(b)    Uncommitted Arrangement. THIS AGREEMENT DOES NOT CONSTITUTE A COMMITMENT,
OBLIGATION OR OTHER UNDERTAKING OF PURCHASER TO PURCHASE ANY RECEIVABLES FROM
ANY SELLER OR OTHERWISE EXTEND CREDIT OR PROVIDE ANY FINANCIAL ACCOMMODATION TO
ANY SELLER.

(c)    Term. This Agreement shall commence on the Effective Date and shall
continue in effect until the date which is 364 days from the Signing Date,
provided that such date shall be automatically extended for annual successive
terms unless Seller Agent or Purchaser provides written notice to the other
party not less than sixty (60) days prior to the expiration of such annual term
that such Person does not intend to extend the term of this Agreement, provided,
further, that (i) each party shall



--------------------------------------------------------------------------------

have the right to terminate this Agreement at any time upon sixty (60) days
prior written notice to the other party, and (ii) Purchaser shall have the right
to terminate this Agreement at any time upon five (5) days’ prior written notice
to Seller Agent in the event that Purchaser is legally precluded under
applicable law or any government and/or regulatory authority rule or regulation
applicable to Purchaser from being a party to this Agreement or consummating the
transactions contemplated hereunder. Any such termination shall not affect (i)
the rights and obligations of the parties with respect to Purchased Receivables
sold hereunder prior to the Purchase Termination Date or (ii) those provisions
hereof that are expressed or intended to survive termination hereof.

(d)    Conditions Precedent. Each purchase of Proposed Receivables described in
a Purchase Request accepted by Purchaser is subject to the satisfaction of the
following conditions prior to the proposed Purchase Date, all to the
satisfaction of Purchaser:

(i)    Purchaser shall have received (A) a Purchase Request with respect to the
Proposed Receivables at least three (3) Business Days prior to any such
purchase, and (B) such additional supporting documentation that Purchaser may
have reasonably requested;

(ii)    The representations and warranties contained in this Agreement and the
Purchase Request shall be true and correct on such Purchase Date;

(iii)    Each Seller shall be in compliance with each term, covenant and other
provision of this Agreement applicable to such Seller (including in its capacity
as Servicer);

(iv)    No Event of Repurchase shall then exist, unless the applicable Seller
has repurchased and paid (or is paying on such proposed Purchase Date and the
Purchaser is satisfied that the applicable Seller will be paying on such
proposed Purchase Date), the full amount of the Repurchase Price (or the amount
subject to Dispute or Dilution, to the extent provided pursuant to Section 6
hereof) for the affected Purchased Receivables pursuant to the terms of Section
6 hereof or such repurchase or other payment is being made on such Purchase Date
by payment in cash or by setoff by Purchaser against the Purchase Price for the
Proposed Receivables;

(v)    Following the sale and purchase of the Proposed Receivables set forth in
the related Purchase Request, the Outstanding Aggregate Purchase Amount for all
Purchased Receivables shall not exceed the Facility Amount;

(vi)    Reserved.

(vii)    No Account Debtor Insolvency Event shall have occurred with respect to
any Account Debtor obligated on the Proposed Receivables described in such
Purchase Request, and no Insolvency Event with respect to any Seller shall have
occurred;

(viii)    Purchaser shall have received payment of all fees due under Section
2(f) and other amounts due under this Agreement; and

(ix)    On the initial Purchase Date, Purchaser shall have received each of the
following documents, each dated such date and in form and substance satisfactory
to Purchaser:

(A)    Executed counterparts of this Agreement by the parties hereto;

 

2



--------------------------------------------------------------------------------

(B)    Each Seller shall have established a Collection Account and Purchaser
shall have control over such account as herein provided;

(C)    Each Seller shall have instructed each Account Debtor to which such
Seller has supplied goods or services that all payments with respect to the
Proposed Receivables shall be made directly to the applicable Collection
Account;

(D)    A certificate of the secretary or assistant secretary of each Seller
substantially in the form attached as Exhibit C, certifying the names and true
signatures of the incumbent officers authorized on behalf of the applicable
Seller to execute and deliver this Agreement, each Purchase Request and any
other documents to be executed or delivered by it hereunder, together with its
Organizational Documents and board resolutions, evidencing necessary
organizational action and governmental approvals, if any, necessary for such
Seller to execute, deliver and perform its obligations under this Agreement.

(E)    UCC, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports with respect to each Seller or searches, each of
a recent date listing all effective financing statements, lien notices or
comparable documents that name each Seller as debtor and that are filed in those
state and county jurisdictions in which such Seller is organized or maintains
its principal place of such business or chief executive office and such other
searches that Purchaser deems desirable or appropriate.

(F)    Acknowledgment copies of proper termination statements (Form UCC-3) and
any other relevant filings necessary to evidence the release of all security
interests, ownership and other rights of any Person previously granted by each
Seller in the Proposed Receivables.

(G)    Copies of proper Uniform Commercial Code financing statements identifying
each Seller as “seller” and Purchaser as “buyer” and containing the description
of collateral set forth on Exhibit D, together with evidence that such financing
statements have been duly filed on or before the initial Purchase Date in the
correct filing office under the Uniform Commercial Code of the jurisdiction in
which each Seller is located for purposes of the UCC.

(H)    A good standing certificate for each Seller from its respective
jurisdiction of organization.

(I)    A fully completed Seller Information Schedule for each Seller in the form
attached as Schedule 2, containing certain factual information regarding each
Seller to the extent that such information was not previously delivered to the
Purchaser.

(J)    A favorable legal opinion of counsel to Sellers covering enforceability,
general corporate matters and no conflicts, in form and substance satisfactory
to the Purchaser;

(K)    A favorable “true sale” opinion of counsel to Sellers in form and
substance satisfactory to Purchaser;

(L)    A lien release agreement from any secured party holding a lien upon any
Purchased Receivables; and

 

3



--------------------------------------------------------------------------------

(M)    All documents and other evidence that Purchaser requires for its
know-your-customer and other compliance checks on each Seller and each Account
Debtor.

(e)    Purchase Price.

For purposes of this Section 2(e):

A    = Net Invoice Amount

B    = Discount Rate

C    = Discount Period

D    = Adjustment Percentage

The purchase price for any Purchased Receivable purchased on any Purchase Date
(the “Purchase Price”) shall equal A – ((A x D) x (B x C/360)) and shall be
payable to the applicable Seller to the Seller’s Account in two installments as
follows:

(i)    The first installment of the Purchase Price (the “Initial Payment”) shall
be payable on the Purchase Date and shall equal (A x D) – ((A x D) x (B x
C/360)).

(ii)    The second installment of the Purchase Price (the “Deferred Payment”)
shall be payable by Purchaser to Seller on the Anticipated Payment Date and
shall equal A – (A x D), unless the amount received from an Account Debtor is
less than the applicable Net Invoice Amount due to a Dispute or Dilution, in
which case the provisions of Section 2(f) shall apply to determine the Deferred
Payment, if any.

(f)    Adjustments. To the extent that the full Net Invoice Amount of a
Purchased Receivable is not received on the Anticipated Payment Date due to a
Dispute or Dilution, Seller shall promptly pay to Purchaser, if negative, or
Purchaser shall promptly pay to Seller, if positive, an amount equal to (x) the
portion of the Net Invoice Amount received by Seller relating to such Purchased
Receivable (adjusted to reflect amounts previously paid to either party under
this Section 2(f) hereof, if any) less (y) the sum of (i) the Initial Payment
and (ii) the discount amount (Net Invoice Amount – Purchase Price) on such Net
Invoice Amount, which payment amount (an “Adjustment Payment”), if negative, may
be made by offsetting such amount against amounts payable by Purchaser to Seller
hereunder. To the extent that a Net Invoice Amount or portion thereof with
respect to which Seller has previously made an Adjustment Payment to Purchaser
is subsequently received by Purchaser from the Account Debtor, Purchaser shall
promptly pay to Seller an amount equal to the Adjustment Payment received by
Purchaser with respect thereto, which payment may be made by offsetting such
amount against amounts payable by Seller to Purchaser hereunder.

(g)    Fees. Sellers, collectively, shall pay to Purchaser the following fees:

(i)    Structuring Fee. On the Effective Date, Sellers shall pay to Purchaser a
structuring fee in the amount of % multiplied by the Facility Amount.

(ii)    Renewal Fee. Unless this Agreement is terminated prior to such
anniversary in accordance with Section 2(c) hereof, Seller Agent shall advance
to the Purchaser, on each anniversary of the Effective Date, a facility renewal
fee equal to % multiplied by the Facility Amount. The facility renewal fee shall
be earned by the Purchaser at a rate of one twelfth (1/12th) per month, on the
first day of each month, from the applicable anniversary date. If this Agreement
is terminated in accordance with Section 2(c), the Purchaser shall promptly
refund to the Seller Agent the unearned portion of the advanced renewal fee.

 

4



--------------------------------------------------------------------------------

(h)    Field Exam Fees. Sellers shall pay to Purchaser field exam fees, payable
within ten (10) Business Days after a Seller’s receipt of Purchaser’s invoice
therefor, in connection with each field exam conducted by Purchaser equal in
amount to Purchaser’s customary and reasonable per diem charges for such field
exam (which as of the Signing Date, equal Nine Hundred Seventy Five Dollars
($975) per diem per auditor, subject to change from time to time thereafter)
plus usual and customary reasonable out-of-pocket expenses for internal
auditors, and the usual and customary reasonable fees and charges (including
out-of-pocket expenses) of external auditors), provided that, unless there has
occurred a Material Adverse Change or an Event of Repurchase, only two (2) such
Field Exams in any calendar year shall be allowed at such Seller’s expense.

(i)    True Sale; No Recourse. Except as otherwise provided in Section 6 hereof,
each purchase of the Purchased Receivables is absolute and irrevocable and is
made without recourse to the applicable Seller, and such Seller shall have no
liability to Purchaser for Account Debtor’s failure to pay any Purchased
Receivable when it is due and payable under the terms applicable thereto. Except
to the extent that non-payment thereof is due to any Dilution or Dispute,
Purchaser shall be responsible for the non-payment of any Purchased Receivable,
such assumption of credit risk being effective as of the Purchase Date for such
Purchased Receivables. Purchaser and Seller have structured the transactions
contemplated by this Agreement as a sale, and Purchaser and Seller each agree to
treat each such transaction as a “true sale” for all purposes under applicable
law and accounting principles, including, without limitation, in their
respective books, records, computer files, tax returns (federal, state and
local), regulatory and governmental filings (and shall reflect such sale in
their respective financial statements). Notwithstanding the intent of the
parties hereunder, in the event that the transfers hereunder are recharacterized
as other than a sale from each Seller to the Purchaser, then in order to secure
all of such Seller’s obligations (monetary or otherwise) under this Agreement,
whether now or hereafter existing or arising, due or to become due, direct or
indirect, absolute or contingent, each Seller hereby grants to Purchaser a
security interest in all of such Seller’s right, title and interest (including
any undivided interest of such Seller) in, to and under all of the following,
whether now or hereafter owned, existing or arising: (i) all Purchased
Receivables from time to time and all Related Rights with respect thereto, (ii)
all Collections with respect to such Purchased Receivables, (iii) all accounts
into which Collections may be deposited and all amounts on deposit therein, and
(iv) all proceeds of, and all amounts received or receivable under any or all
of, the foregoing.

3.    SELLER REPRESENTATIONS AND WARRANTIES. Each Seller represents and warrants
to Purchaser on each Purchase Date that the representations and warranties set
forth below are true and correct:

(a)    Proposed Receivables.

(i)    Each Purchase Request includes, in respect of each Proposed Receivable, a
true and correct statement of the Account Debtor’s name, the purchase order
numbers, the invoice numbers, the Net Invoice Amount (s) due in respect thereof,
the Anticipated Payment Date (if any) and the Invoice Due Date, in each case,
for each Proposed Receivable. All information contained in each Purchase Request
is accurate in all respects. The information regarding each invoice submitted by
a Seller is accurate in all material respects as of its date, and does not and
will not omit to state a fact necessary in order to make the information
contained therein, in light of the circumstances under which they were made, not
misleading. Purchaser has received true and correct copies of all the relevant
documentation requested by the Purchaser relating to each of the Proposed
Receivables. None of the

 

5



--------------------------------------------------------------------------------

Proposed Receivables are currently evidenced by “chattel paper” or “instruments”
(as each such term is defined in Article 9 of the UCC). Each Proposed Receivable
is in full force and effect and is the valid and binding obligation of the
applicable Account Debtor, enforceable in accordance with its terms, and
constitutes the applicable Account Debtor’s legal, valid and binding obligation
to pay to the applicable Seller the amount of such Purchased Receivable,
subject, as to enforcement of such Account Debtor’s payment obligation, to
bankruptcy, insolvency, reorganization, arrangement, moratorium and other laws
of general applicability relating to or affecting creditors’ rights. Neither any
Seller nor, to any Seller’s knowledge, any Account Debtor is in material default
in the performance of any of the provisions of the documentation applicable to
its transactions giving rise to any Proposed Receivables, including any of the
Contracts relating to such Proposed Receivables. Each Proposed Receivable and
the Contract and sale terms related thereto are not subject to any defense,
Dilution or Dispute, whether arising out of the transactions contemplated by
this Agreement or independently thereof. The applicable Seller has delivered to
the Account Debtor all property or performed all services required to be so
delivered or performed by the terms of the documentation giving rise to the
Proposed Receivables. The payments due with respect to each Proposed Receivable
are not contingent upon the applicable Seller’s fulfillment of any further
obligation.

(ii)    Each Proposed Receivable listed in a Purchase Request is an Eligible
Receivable and a bona fide payment obligation of the applicable Account Debtor
identified in the applicable Invoice and due on the Invoice Due Date for such
Proposed Receivable. No actual or pending Dispute or default or event of default
with respect to any Proposed Receivable exists. The amount owed under each
Proposed Receivable is free of allowances, side agreements and Dilution.

(iii)    Each Proposed Receivable (A) arises under a Contract between Seller and
the applicable Account Debtor, (B) does not require the applicable Account
Debtor or any other Person to consent to the transfer, sale or assignment of
such Seller’s rights to payment under such Contract, (C) does not contain a
provision which prevents Seller from transferring the Proposed Receivable and
(D) does not contain a confidentiality provision that purports to restrict the
ability of the Purchaser to exercise its rights under this Agreement, including
without limitation, its right to review such Contract.

(iv)    The applicable Seller is the legal and beneficial owner of each Proposed
Receivable free and clear of any lien, charge, encumbrance or security interest,
and upon each purchase of a Proposed Receivable, Purchaser shall acquire valid
ownership of such Purchased Receivable and the Collections and Related Rights
with respect thereto prior to all other Persons.

(v)    No sale or assignment hereunder constitutes a fraudulent transfer or
conveyance under any United States federal or applicable state bankruptcy or
insolvency laws or is otherwise void or voidable under such or similar laws or
principles or for any other reason.

(vi)    All Proposed Receivables: (i) were originated by a Seller in the
ordinary course of its business, (ii) once purchased hereunder, were sold to the
Purchaser hereunder, as applicable, for fair consideration and reasonably
equivalent value and (iii) represent all, or a portion of the purchase price of
merchandise, insurance or services within the meaning of Section 3(c)(5)(A) of
the Investment Company Act of 1940, as amended.

(b)    Sellers; Account Debtor(s).

(i)    LBI is a corporation duly formed, validly existing and in good standing
under the laws of the State of Delaware. Each Seller other than LBI, is such
form of entity formed in such other state or jurisdiction as is disclosed to
Purchaser in writing, and is duly qualified to do business, and is in good
standing, in every jurisdiction where the nature of its business requires it to
be so qualified. No Seller is subject to any Insolvency Event.

 

6



--------------------------------------------------------------------------------

(ii)    (a) Each Account Debtor on any Proposed Receivable is not subject to any
Account Debtor Insolvency Event at the time of the Purchase Request relating
thereto, and (b) each Account Debtor on any Purchased Receivable was not subject
to an Account Debtor Insolvency Event on the Purchase Date of such Purchased
Receivable.

(c)    No Conflict, etc. The execution, delivery and performance by each Seller
of this Agreement, each Purchase Request and each other document to be delivered
by such Seller hereunder, (i) are within such Seller’s corporate or other
organizational powers, (ii) have been duly authorized by all necessary corporate
or other organizational action, and (iii) do not contravene (A) such Seller’s
Organizational Documents, (B) any law, rule or regulation applicable to such
Seller, (C) any contractual restriction binding on or affecting such Seller or
its property, or (D) any order, writ, judgment, award, injunction or decree
binding on or affecting such Seller or its property. The Agreement has been duly
executed and delivered by each Seller. Each Seller has furnished to Purchaser a
true, correct and complete copy of its Organizational Documents, including all
amendments thereto.

(d)    Authorizations; Filings. No authorization or approval or other action by,
and no notice to or filing with, any governmental entity is required for the due
execution, delivery and performance by a Seller of this Agreement or any other
document to be delivered thereunder except for the filing of any Uniform
Commercial Code financing statements as may be necessary to perfect the sale of
Purchased Receivables pursuant to this Agreement. No Uniform Commercial Code
financing statement or other instrument or charge similar in effect covering any
Purchased Receivable is on file in any filing or recording office, except those
filed in favor of Purchaser relating to this Agreement, and no competing notice
of assignment or payment instruction or other notice inconsistent with the
transactions contemplated in this Agreement is in effect with respect to any
Account Debtor.

(e)    Enforceability. This Agreement constitutes the legal, valid and binding
obligation of each Seller and so long as each Seller acts as a Servicer, of such
Servicer, enforceable against each Seller and each Servicer, as applicable, in
accordance with its terms, except as limited by bankruptcy, insolvency,
moratorium, fraudulent conveyance or other laws relating to the enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether enforcement is sought at equity or law).

(f)    Litigation Matters. There is no pending (or, to its knowledge,
threatened) action, proceeding, investigation or injunction, writ or restraining
order affecting any Seller or any of their respective Affiliates before any
court, governmental entity or arbitrator which could reasonably be expected to
result in a Material Adverse Change, and each Seller is not currently the
subject of, and has no present intention of taking any action to commence, an
Insolvency Event applicable to such Seller.

(g)    Material Adverse Change. There exists no event which could reasonably be
expected to result in a Material Adverse Change.

(h)    Tax Matters. Each Seller has filed all material tax returns and reports
required by applicable law to have been filed by it and has paid all material
taxes, assessments and governmental charges thereby shown to be owing by it,
other than any such taxes, assessments or charges that are being contested in
good faith by appropriate proceedings and for which appropriate reserves have
been established.

 

7



--------------------------------------------------------------------------------

(i)    Accuracy of Information. All information, exhibits, financial statements,
documents, books, records or other reports furnished or to be furnished at any
time by or on behalf of each Seller to Purchaser in connection with the
Agreement is or will be, taken as a whole, complete and accurate in all material
respects as of its date or as of the date so furnished, and does not and will
not omit to state a fact necessary in order to make the information contained
therein, in light of the circumstances under which it was provided, not
misleading.

(j)    Use of Proceeds. Each Seller will not, directly or indirectly, use the
proceeds of the Purchase Price, or any benefit derived from this Agreement, to
fund any activities or business of or with any Person, including a Supplier or
in any country or territory, that is, or whose government is, the subject of
Sanctions; or in any other manner that would result in a violation of Sanctions
by any Person.

(k)    Waiver of Sovereign Immunity. (i) Each Seller is subject to commercial
law with respect to its obligations under this Agreement; (ii) the making and
performance of this Agreement constitutes a private and commercial act rather
than a governmental or public act, and each Seller has no right of immunity from
suit, court jurisdiction, execution of a judgment or from any other legal
process with respect to obligations under this Agreement; and (iii) to the
extent that such Seller may hereafter be entitled, in any jurisdiction in which
judicial proceedings may at any time be commenced with respect to this Agreement
to claim any such immunity, and to the extent that in any such jurisdiction
there may be attributed to such Seller an immunity (whether or not claimed and
regardless of how characterized), such Seller hereby irrevocably agrees not to
claim or assert and hereby irrevocably waives such immunity to the fullest
extent permitted by applicable law.

(l)    Relationship with Purchaser. Seller represents that the proceeds of this
transaction will not be used, directly or indirectly, for the benefit of, or
transferred to any of the following entities: any entity containing “Hongkong
and Shanghai Banking Corporation” or “HSBC” in its name; Bank of Communications;
Hang Seng Bank; or Saudi British Bank.

(m)    Money Laundering and Anti-Terrorism Laws; Etc.

(i)    None of Sellers, their Affiliates or any of its subsidiaries or any
director, officer, employee, agent, or Affiliate of any Seller or any of their
subsidiaries or to the knowledge of any Seller, any Account Debtor is an
individual or entity (“Person”) that is, or is owned or controlled by Persons
that are: (i) the subject of any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, the Hong Kong Monetary Authority or other relevant
sanctions authority (collectively, “Sanctions”), or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions, including, without limitation currently, Crimea Region, Cuba,
Iran, North Korea, Sudan and Syria; and

(ii)    No proceeds from any purchase of Purchased Receivables have been or will
be, directly or indirectly, (i) used or (ii) loaned, contributed or otherwise
made available to any subsidiary, joint venture partner or other Person, in any
case, (A) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, or (B) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in any
purchase of Purchased Receivables, whether as underwriter, advisor, investor, or
otherwise).

 

8



--------------------------------------------------------------------------------

(iii)    Each Seller represents that each of such Seller, its Affiliates and its
subsidiaries is in compliance, in all material respects, with the applicable
anti-money laundering rules and regulations.

(iv)    Neither any Seller nor, to the knowledge of any Seller, any director,
officer, agent, employee, Affiliate or other person acting on behalf of such
Seller or any of its subsidiaries is aware of or has taken any action, directly
or indirectly, that would result in a violation by such Persons of any
applicable anti-bribery law, including but not limited to, the United Kingdom
Bribery Act 2010 (the “UK Bribery Act”) and the U.S. Foreign Corrupt Practices
Act of 1977 (the “FCPA”). Furthermore, each Seller and, to the knowledge of such
Seller, its Affiliates have conducted their businesses in compliance with the UK
Bribery Act, the FCPA and similar laws, rules or regulations and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith. No
part of the proceeds of any Purchase will be used, directly or indirectly, for
any payment that could constitute a violation of any applicable anti-bribery
law.

(n)    Review. Each Seller has discussed and reviewed this Agreement with its
accountant, independent auditor and counsel and such Seller is not relying upon
oral representations or statements inconsistent with the terms and provisions of
this Agreement.

4.    SELLER COVENANTS. Until the later of the Purchase Termination Date and the
date that all amounts owing to Purchaser under all Purchased Receivables have
been indefeasibly paid in full in cash to Purchaser, each Seller agrees to
perform the covenants set forth below:

(a)    Notice of Disputes, Breaches of Contract, Account Debtor Insolvency
Events, Etc. Each Seller shall immediately deliver a reasonably detailed written
notice to Purchaser of (i) any Dispute asserted or threatened in respect of a
Purchased Receivable, (ii) any breach by the applicable Account Debtor of the
Contract which might give rise to such Account Debtor failing to pay any invoice
amount or give rise to any Dispute, (iii) any Account Debtor Insolvency Event
occurring or reasonably being likely to occur, or (iv) it becoming illegal for
an Account Debtor to pay all or any part of the invoice amount because of the
imposition of any prohibition or restriction on such payments.

(b)    Contracts; Purchased Receivables. Each Seller, at its expense, shall
timely and fully perform in all material respects with all terms, covenants and
other provisions required to be performed by it under the Contracts related to
the Purchased Receivables. Each Seller, at its expense, shall keep each
Purchased Receivable in full force and effect as a valid and binding obligation
of such Person, enforceable in accordance with its terms, subject, as to
enforcement of such Account Debtor’s payment obligation, to bankruptcy,
insolvency, reorganization, arrangement, moratorium and other laws of general
applicability relating to or affecting creditors’ rights. Upon request from
Purchaser, each Seller shall provide Purchaser copies of any or all invoices
issued to an Account Debtor that is an obligor on any Purchased Receivables and
related to the Contracts for such Purchased Receivables, which such invoices
shall be true and accurate and not omit any facts necessary in order to make the
information contained therein, in light of the circumstances under which they
were provided, not misleading.

(c)    Perfection. Seller shall at all times take all action necessary or
desirable to maintain in full force and effect the security interests created
under this Agreement free and clear of any adverse claim.

(d)    Compliance with Law; Existence. Each Seller will (i) comply in all
material respects with all applicable laws, rules, regulations and orders and
(ii) preserve and maintain its organizational existence, rights, franchises,
qualifications, and privileges. Each Seller will retain its

 

9



--------------------------------------------------------------------------------

current state of organization and keep its principal place of business and chief
executive office and the office where it keeps its records concerning the
Purchased Receivables at the address set forth in Section 11 hereof or, in each
case, upon ten (10) Business Days’ prior written notice to Purchaser, at any
other locations in jurisdictions where all actions reasonably requested by each
Seller or otherwise necessary to protect, perfect and maintain Purchaser’s
interest in the Purchased Receivables have been taken and completed.

(e)    Books and Records. Each Seller will maintain accurate books and accounts
with respect to the Purchased Receivables and shall make a notation on its books
and records, including any computer files, to indicate which Receivables have
been sold to Purchaser. Each Seller shall maintain and implement administrative
and operating procedures (including, without limitation, an ability to recreate
records evidencing Purchased Receivables and related Contracts in the event of
the destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for
collecting all Purchased Receivables (including, without limitation, records
adequate to permit the daily identification of each Purchased Receivable and all
Collections of and adjustments to each existing Purchased Receivable).

(f)    Sales, Liens and Debt. No Seller will sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any lien,
charge, encumbrance or security interest upon or with respect to, the Purchased
Receivables or upon or with respect to any deposit or other account to which any
Collections of any Purchased Receivable are sent, or assign any right to receive
income in respect thereof except the interests in favor of Purchaser.

(g)    Extension or Amendment of Purchased Receivables. No Seller will amend or
extend the payment terms under any Purchased Receivables, unless approved in
advance in writing by Purchaser, and shall not otherwise waive or permit or
agree to any deviation from the terms or conditions of any Purchased Receivable
(whether with the Account Debtor, any creditor of the Seller or creditor of the
Account Debtor or otherwise) without the prior written consent of Purchaser.

(h)    Field Exams and Visits. Each Seller will, from time to time during
regular business hours as reasonably requested by Purchaser, permit Purchaser,
or its agents or representatives, upon reasonable notice, (i) to examine and
make copies of and abstracts from all books, records and documents (including,
without limitation, computer tapes and disks) in such Seller’s possession or
under such Seller’s control relating to Purchased Receivables including, without
limitation, the related Contracts, and (ii) to visit such Seller’s offices and
properties for the purpose of examining and auditing such materials described in
clause (i) above, and to discuss matters relating to Purchased Receivables or
such Seller’s performance hereunder or under the related Contracts with any of
such Seller’s officers or employees having knowledge of such matters
(hereinafter, an “Field Exam”), provided that, unless there has occurred a
Material Adverse Change or an Event of Repurchase, only two (2) such Field Exams
in any calendar year shall be allowed at such Seller’s expense.

(i)    Accounting Treatment. Each Seller will make all disclosures required by
applicable law or regulation with respect to the sale of the Proposed
Receivables to the Purchaser and account for such sale in accordance with
Generally Accepted Accounting Principles then in effect.

(j)    Notice. Each Seller will promptly notify the Purchaser of any
circumstance in connection with a Proposed Receivable that may relate to money
laundering, terrorist financing, bribery, corruption, tax evasion or Sanctions.

(k)    Reporting Requirements. From time to time, upon the reasonable request of
the Purchaser, each Seller will provide to Purchaser audited annual and
quarterly unaudited financial

 

10



--------------------------------------------------------------------------------

statements presenting fairly, in all material respects, the financial position
and results of operations and cash flows of LBI and its subsidiaries taken as a
whole as of its fiscal period end, as applicable, and for such fiscal period, as
applicable, in accordance with Generally Accepted Accounting Principles then in
effect. Additionally, each Seller shall furnish the Purchaser the following:

(i)    on the fourth (4th) Business Day of each calendar month, aging and past
due reports relating to all Purchased Receivables, together with such other
data, reports and information relating to the Purchased Receivables of each
Account Debtor requested by Purchaser from time to time (including, without
limitation, proof reasonably satisfactory to Purchaser that each Seller has
delivered to the applicable Account Debtor all property or performed all
services required to be so delivered or performed by the terms of the Contract
giving rise to the Purchased Receivables); and

(ii)    as soon as possible and in any event within one (1) Business Day after
becoming aware of the occurrence thereof, written notice and a description in
reasonable detail of (A) any non-payment of amounts due with respect to any
Purchased Receivable or (B) any matter that could reasonably be expected to
result in a Material Adverse Change.

(l)    Further Assurances. Each Seller will, at its expense, promptly execute
and deliver all further instruments and documents, and take all further action
and provide all further notices that Purchaser may reasonably request, from time
to time, in order to perfect, protect or more fully evidence the full and
complete ownership of such Seller of the Purchased Receivables, or to enable
Purchaser to exercise or enforce the rights of Purchaser hereunder or under the
Purchased Receivables.

(m)    Taxes. Each Seller will pay any and all taxes (excluding Purchaser’s
income, gross receipts, franchise, doing business or similar taxes) relating to
the transactions contemplated by this Agreement, including but not limited to
the sale of each Purchased Receivable; except for those taxes that such Seller
is contesting in good faith and for which adequate reserves have been
taken. Seller shall treat each sale of Purchased Receivables hereunder as a sale
for federal and state income tax, reporting and accounting purposes.

(n)    Not Adversely Affect Purchaser’s Rights. Each Seller will refrain from
any act or omission which might in any way prejudice or limit Purchaser’s rights
under any of the Purchased Receivables or its rights under this Agreement.

(o)    Change in Credit and Collection Policy. No Seller shall make any material
change in any Credit and Collection Policy, or any change in any Credit and
Collection Policy that may adversely affect the collectability of the Purchased
Receivables or the enforceability of any related Contract or the ability of
Seller to perform its obligations under any related Contract or under this
Agreement.

(p)    Use of Proceeds. No proceeds of any purchase will be used (i) for any
purpose that violates any applicable law, rule or regulation, including
Regulations T, U or X of the Federal Reserve Board or (ii) to acquire any
security in any transaction which is subject to Section 12, 13 or 14 of the
Securities Exchange Act of 1934, as amended.

5.    SERVICING; COLLECTION ACTIVITIES; ETC.

(a)    Servicing.

(i)    Appointment of Servicer. Purchaser appoints Seller Agent as Purchaser’s
servicer and agent (in such capacity, the “Servicer”) for the administration,
collection and

 

11



--------------------------------------------------------------------------------

servicing of all Purchased Receivables sold to Purchaser hereunder, and Seller
Agent hereby accepts such appointment and agrees to assume the duties and the
administration and servicing obligations as Servicer, and perform all necessary,
advisable and appropriate commercial collection activities in arranging the
timely payment of amounts due and owing by any Account Debtor all in accordance
with applicable laws, rules and regulations, with reasonable care and diligence,
including, without limitation, diligently and faithfully performing all
servicing and collection actions (including, if necessary, acting as party of
record in foreign jurisdictions). Such appointment as Servicer shall not release
Seller Agent from any of its other obligations to comply with any other terms,
covenants and provisions of this Agreement. In connection with its servicing
obligations, Servicer will, and will ensure that it will, perform its respective
obligations and exercise its respective rights under the contracts and other
agreements related to the Purchased Receivables (the “Contracts”) with the same
care and applying the same policies as it applies to their own Receivables
generally and would exercise and apply if they owned the Purchased Receivables
and shall act in the best interest of Purchaser to maximize Collections. Seller
Agent shall perform the obligations of Servicer with respect to the Purchased
Receivables without compensation other than payment of the Purchase Price for
the Purchased Receivables.

(ii)    Replacement of Servicer. Upon the earlier to occur of (A) Servicer
defaulting in its obligations set forth under this Section 5, (B) an Insolvency
Event with respect to Servicer, (C) a Material Adverse Change in any Seller or
the Servicer, or (D) a breach of the representations and warranties by a Seller
or Servicer in any material respect under this Agreement, Purchaser may at any
time thereafter (without requirement of notice to Servicer, any Seller or any
other Person) replace the Servicer (which replacement may be made through the
outplacement to a Person of all back office duties, including billing,
collection and processing responsibilities, and access to all personnel,
hardware and software utilized in connection with such responsibilities). The
applicable Seller shall promptly reimburse Purchaser for all expenses incurred
by Purchaser in connection with such replacement.

(b)    Collections.

(i)    Establishment of Account(s). Seller has established the Collection
Account to receive amounts owing under the Purchased Receivables and covenants
to maintain such account so long as any Purchased Receivable remains unpaid
unless otherwise agreed to in writing by Purchaser.

(ii)    Collections. Servicer covenants (i) to take any and all actions
necessary (including those reasonably requested by Purchaser) to ensure that all
Collections on account of the Purchased Receivables shall be wired directly from
each Account Debtor to the Collection Account, without adjustment, setoff or
deduction of any kind or nature, (ii) not to change the payment instructions
while any Purchased Receivable remains outstanding, and (iii) to take any and
all other actions, including actions reasonably requested by Purchaser, to
attempt to ensure that any amounts not owing under the Purchased Receivables
will not be deposited to the Collection Account, so as to not comingle any
Collections in the Collection Account with any other funds, property or assets
of any Seller or Servicer; provided, however, that if any such amount shall be
deposited to the Collection Account, the provisions of Section 5(c) shall apply
thereto. If any Seller inadvertently receives any Collections, it shall cause
such Collections to be delivered to and deposited into the Collection Account
within one (1) Business Day of receipt. All Collections received or deposited
into the Collection Account shall be delivered to and deposited in the
Purchaser’s Account by the applicable Servicer within one (1) Business Day of
receipt.

 

12



--------------------------------------------------------------------------------

(iii)    Receipt of Collections. No Collections shall be deemed received by
Purchaser for purposes of this Agreement until funds are credited to the
Purchaser’s Account as immediately available funds or otherwise actually
received by Purchaser.

(iv)    Funds Held in Trust. Prior to being deposited to the Purchaser’s
Account, funds received by a Seller or Servicer in respect of any Purchased
Receivables remain, nevertheless, the exclusive property of Purchaser, and each
Seller and Servicer each shall be deemed to be holding such funds in trust for
the exclusive use and benefit of Purchaser. Neither Servicer nor any Seller
shall, directly or indirectly, utilize such funds for its own purposes, and
shall not have any right to pledge such funds as collateral for any obligations
of Servicer or Seller or any other Person.

(c)    Payment Reconciliation. Pursuant to its servicing obligations under
Section 5 hereof, Servicer shall be responsible for identifying, matching and
reconciling any payments, Dilutions, and Disputes with respect to the Purchased
Receivables associated with such payment. Servicer shall provide to Purchaser,
substantially in the form set forth in Exhibit E, a full reconciliation
(“Payment Reconciliation”) of all such payments deposited in the Collection
Account since the delivery of the immediately preceding Payment Reconciliation
delivered to Purchaser, together with the number of days outstanding of all
Purchased Receivables having Collections deposited in the Collection Account and
adjustments (including Dilutions amounts, if any, with respect to the Purchased
Receivables), and from time to time upon the request of Purchaser. If any
payment is received in the Collection Account that does not constitute a
Collection with respect to any Purchased Receivable, following receipt by
Purchaser of evidence of payment details documenting that the payment is for
Receivables not constituting Purchased Receivables, such funds, together with
interest thereon at the Discount Rate from the date of receipt to the date of
payment to Servicer, will be forwarded to the applicable Seller, provided that,
if other amounts are owed (but have failed to be paid when due) by such Seller
or any of its Affiliates hereunder, Purchaser may set off and/or apply such
payments against any such other obligation. If any payment is received from an
Account Debtor, and such payment is not identified by such Account Debtor as
relating to a particular Purchased Receivable and cannot otherwise be reasonably
identified in accordance with the Payment Reconciliation as relating to a
particular Purchased Receivable within five (5) Business Days of receipt
thereof, such payment shall be applied to the outstanding Receivables (whether
constituting Purchased Receivables or Receivables of such Account Debtor not
constituting Purchased Receivables) with the oldest scheduled payment date that
are not subject to any Dispute with the Account Debtor.

(d)    Rights of Purchaser; Notices to Account Debtors. Purchaser shall have all
rights as holder and owner in respect of the Purchased Receivables, including,
(with respect to the replacement of the Servicer), the right to exercise any and
all of its rights, powers, privileges and remedies hereunder, under applicable
law (including, the UCC) or at equity to collect any Purchased Receivables
directly from the applicable Account Debtor. In furtherance of the foregoing,
without limiting the generality thereof, Purchaser may, in its sole discretion
(but subject to Section 5(e) below), upon: (i) any Material Adverse Change or
Insolvency Event with respect to any Seller or Servicer, (ii) any breach or
default by Seller or Servicer hereunder, (iii) the occurrence and continuation
of any event which would permit Purchaser to replace the Servicer (but prior to
the expiration of, and without the need to take into account any grace or cure
period as may be provided for prior to such replacement) or (iv) any late
payment with respect to any Purchased Receivable, to the extent that such late
payment has not yet been determined to be the result of a Repurchase Event for
which a Seller has paid or is required to pay the Repurchase Price therefore,
notify or otherwise indicate to any Account Debtor that the applicable Seller
has sold the applicable Purchased Receivable to Purchaser hereunder, and may
direct such Account Debtor to make payments with respect to such Purchased
Receivable directly to the Collection Account (or as otherwise directed by
Purchaser). In addition, the Servicer will, upon Purchaser’s request, exercise
commercially reasonable efforts to assist the Purchaser in any of its effort to
enforce or collect upon the Purchased Receivables including, without limitation,
providing the Purchaser with contact information for the related Account Debtors
and making introductions between the Purchaser and such Account Debtors, as so
requested from time to time.

 

13



--------------------------------------------------------------------------------

(e)    Account Debtor Payment Default; Delinquency Procedures. If Purchaser does
not receive all amounts owing with respect to any Purchased Receivable within
three (3) Business Days following the Anticipated Payment Date thereof, then
within two (2) Business Days after Purchaser’s request, Servicer shall certify
in writing to Purchaser as of the end of the third (3rd) Business Day following
the Anticipated Payment Date that it has no knowledge of any Dispute (in part or
in whole) with respect to such Purchased Receivable or whether there exists an
Account Debtor Insolvency Event (the “Initial Certification”). Within five (5)
Business Days of the delivery of the Initial Certification, Servicer shall
certify in writing to Purchaser (the “Second Certification”) that it has
contacted the Account Debtor and the Account Debtor has stated that it is not
asserting any Dispute (in part or in whole) with respect to such Purchased
Receivable and that the Servicer has no knowledge of the existence of a Dispute
or whether there exists an Account Debtor Insolvency Event. To the extent that
the Purchased Receivable has not been paid in full as of the date that the
Second Certification is due hereunder (unless Seller has repurchased the
Purchased Receivable (or any portion thereof) pursuant to Section 6(a) hereof),
Purchaser may, at its option, take all actions it believes necessary and
appropriate to obtain full collection of the Purchased Receivable from the
relevant Account Debtor and, in connection therewith, Seller shall immediately
(i) advise the Account Debtor, in writing, with copy to Purchaser, of the sale
of the Purchased Receivable by Seller to Purchaser, (ii) facilitate, at
Purchaser’s request, direct contact between Account Debtor and Purchaser, and
(iii) continue to use all commercially reasonable efforts to assist Purchaser in
obtaining full collection of the Purchased Receivable from Account Debtor. If
Servicer fails to deliver either the Initial Certification or Second
Certification in accordance with its obligations and the requirements of this
paragraph, a Dispute shall occur with respect to such Purchased Receivable.

(f)    Power of Attorney to Enforce and Collect. In accordance with the
foregoing (and without limiting any of the Seller’s duties as Servicer or
otherwise as set forth herein, Seller hereby grants to Purchaser, a power of
attorney, with full power of substitution, coupled with an interest, and hereby
authorizes and empowers Purchaser in the name and on behalf of Seller, to take
such actions, and execute and deliver such documents, as Purchaser deems
necessary or advisable in connection with the servicing, collection, protection
and enforcement of any Purchased Receivable.

6.    REPURCHASE EVENTS; INDEMNITIES AND SET-OFF.

(a)    Repurchase Events. If any of the following events (each, an “Event of
Repurchase”) occurs and is continuing with respect to any Purchased Receivable:

(i)    such Purchased Receivable did not constitute, at the time of purchase, an
Eligible Receivable; or

(ii)    any representation or warranty by a Seller hereunder with respect to
such Purchased Receivable is incorrect when made or deemed made and shall have
an adverse effect on the ability to collect the Net Invoice Amount of such
Purchased Receivable; or

(iii)    a Seller, or Servicer fails to perform or observe any term, covenant or
provision of the applicable Contract or this Agreement with respect to such
Purchased Receivable and such failure shall have an adverse effect on the
ability to collect the Net Invoice Amount of such Purchased Receivable; or

 

14



--------------------------------------------------------------------------------

(iv)    (A) the Account Debtor on such Purchased Receivable asserts a Dispute
with respect to such Purchased Receivable or such Purchased Receivable is the
subject of any Dilution and (B) in each case, the Purchaser does not receive the
amount due to it pursuant to Section 2(f) hereof within two (2) Business Days
after Purchaser notifies Seller of the amount; or

(v)    any Seller or Servicer instructs the Account Debtor on such Purchased
Receivable to pay amounts owing in respect of such Purchased Receivable to an
account other than the Collection Account or any Account Debtor makes repeated
mis-directions of payments;

then, the applicable Seller shall, within two (2) Business Days of demand
therefor from Purchaser (such date, the “Repurchase Date”), repurchase such
Purchased Receivable.

The repurchase price (the “Repurchase Price”) for such Purchased Receivable
shall be an amount equal to the sum of (i) the portion of the Purchase Price
received by Seller relating to such Purchased Receivable less the aggregate
amount of all Collections with respect to such Purchased Receivable (including
amounts received by Purchaser pursuant to Section 2(f) hereof) deposited into
the Purchaser’s Account, plus (ii) interest thereon for the period from the
Anticipated Payment Date for such Purchased Receivable until the date the
Repurchase Price has been repaid in full, at a rate equal to the Repurchase
Rate.

The Repurchase Price for a Purchased Receivable and all amounts due hereunder
with respect to such Purchased Receivable shall be paid to the Purchaser’s
Account in immediately available funds on the Repurchase Date. Upon the payment
in full of the Repurchase Price for a Purchased Receivable and all amounts due
hereunder with respect to such Purchased Receivable, such Purchased Receivable
shall be considered repurchased by the applicable Seller from Purchaser without
recourse to or warranty by Purchaser. Upon repurchase by a Seller, such Seller
shall have all right, title and interest in and to such repurchased Purchased
Receivables. Each Seller agrees that Purchaser may set off any amounts which may
be payable by the Purchaser to such Seller or any of its Affiliates against any
unpaid obligation of such Seller under this Section 6(a). Amounts due hereunder
and not paid within two (2) Business Days of the date due hereunder shall
thereafter accrue interest at the Delinquent Rate.

(b)    General Indemnification. Each Seller and Servicer each hereby jointly and
severally agrees to indemnify Purchaser (together with Purchaser’s officers,
directors, agents, representatives, shareholders, counsel and employees, each,
an “Indemnified Party”) from and against any and all claims, losses and
liabilities (including, without limitation, reasonable attorneys’ fees) (all of
the foregoing being collectively referred to as “Indemnified Amounts”) arising
out of or resulting from any of the following: (i) the sale to Purchaser of any
Receivable which purports to be a Purchased Receivable as to which the
representations and warranties made herein are not true and correct on the
Purchase Date therefore; (ii) any representation or warranty made or deemed made
by any Seller or Servicer (or any of its respective officers) under or in
connection with this Agreement which shall have been incorrect in any material
respect when made; (iii) the failure by any Seller or Servicer to perform any of
its covenants or other obligations hereunder or its failure to comply with any
applicable law, rule or regulation; (iv) the failure to vest in Purchaser a
perfected ownership interest in each Purchased Receivable, Related Rights and
the proceeds and Collections in respect thereof free and clear of any liens,
charges or encumbrances of any kind or nature whatsoever (other than those
granted under this Agreement); (v) any Dispute, or Dilution related to such
Purchased Receivable (or any portion thereof); (vi) the commingling by any
Seller or Servicer of Collections at any time with other funds of such Seller,
Servicer or any other Person; (vii) any failure by Servicer to perform its
duties or obligations as Servicer hereunder in accordance with this Agreement or
any claim brought by any Person other than an Indemnified Party arising from
Servicer’s collection activities; or (viii) any products liability claim,
personal injury or property damage suit, environmental liability claim or any
other claim or action by a party of whatever sort, whether in tort, contract or
any other legal theory, arising out of or in connection with the goods or
services that are the

 

15



--------------------------------------------------------------------------------

subject of any Purchased Receivable with respect thereto. The foregoing
indemnification shall not apply in the case any claims, losses or liabilities to
the extent resulting solely from (i) the gross negligence or willful misconduct
of such Indemnified Party as determined in a final non-appealable judgment by a
court of competent jurisdiction or (ii) an Insolvency Event with respect to the
applicable Account Debtor. Amounts due hereunder shall accrue interest at the
Delinquent Rate.

(c)    Tax Indemnification. All payments on the Purchased Receivables from the
Account Debtors will be made free and clear of any present or future taxes,
withholdings or other deductions whatsoever. Each Seller will, jointly and
severally, indemnify Purchaser for any such taxes, withholdings or deductions as
well as any stamp duty or any similar tax or duty on documents or the transfer
of title to property arising in the context of this Agreement which has not been
paid by a Seller. Further, each Seller shall pay, and indemnify and hold
Purchaser harmless from and against, any taxes that may at any time be asserted
in respect of the Purchased Receivables hereunder (including any sales,
occupational, excise, gross receipts, personal property, privilege or license
taxes, or withholdings, but not including taxes imposed upon Purchaser with
respect to its overall net income in the jurisdiction under the laws of which
the Purchaser is organized) and costs, expenses and reasonable counsel fees in
defending against the same, whether arising by reason of the acts to be
performed by a Seller hereunder or otherwise. If any such taxes are required to
be paid, such Seller shall promptly pay such tax and shall promptly send
evidence reasonably acceptable to the Purchaser confirming the payment of any
such taxes. Amounts due hereunder shall accrue interest at the Delinquent Rate.

(d)    Increased Costs. If Purchaser shall determine that any Regulatory Change
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on Purchaser’s capital or assets or increasing
Purchaser’s amount of required liquidity as a consequence of (i) this Agreement,
(ii) any of Purchaser’s obligations under this Agreement or (iii) Purchaser’s
purchase or the ownership, maintenance or funding of any Purchased Receivables
hereunder, to a level below that which Purchaser would have achieved but for
such Regulatory Change (taking into consideration Purchaser’s policies with
respect to capital adequacy), then, from time to time, within ten (10) days
following demand by Purchaser, Sellers shall, jointly and severally, pay to
Purchaser such additional amount or amounts as shall compensate Purchaser for
such event for the period from the time of such notice to Seller to the time of
payment to Purchaser. Any amount owing pursuant to this section shall be paid to
Purchaser in immediately available funds. A certificate as to such amounts
submitted to Seller Agent by Purchaser shall be conclusive and binding for all
purposes as to the calculations therein, absent manifest error. Failure or delay
on the part of Purchaser to demand compensation pursuant to this Section shall
not constitute a waiver of Purchaser’s right to demand such compensation;
provided that the Sellers shall not be required to compensate Purchaser pursuant
to this Section for any increased costs or reductions incurred more than 270
days prior to the date that such Purchaser notifies the Sellers of the
Regulatory Change giving rise to such increased costs or reductions and of
Purchaser’s intention to claim compensation therefor; provided further that, if
the Regulatory Change giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e)    Regulatory Indemnity. Each Seller will, jointly and severally, indemnify
the Purchaser for all losses, costs, damages, claims, actions, suits, demands
and liabilities (together, the “Losses”) suffered or incurred by or brought
against the Purchaser arising out of or relating to any Compliance Action (as
defined below), unless such Losses are solely and directly caused by the gross
negligence or willful misconduct of the Purchaser as determined in a final
judgment by a court of competent jurisdiction.

(f)    Set-Off. Each Seller further agrees that, unless such Seller notifies
Purchaser in writing that such Seller desires to pay on the date when due any
amounts due under this Section 6 and

 

16



--------------------------------------------------------------------------------

such Seller makes such payment to Purchaser in immediately available funds on
the date that such payment is due, such Seller hereby irrevocably authorizes
Purchaser, without further notice to such Seller, to set-off such amount against
any amounts which may be payable at such time by Purchaser to any Seller or its
Affiliates.

(g)    UCC; Other Rights. The rights granted to Purchaser hereunder are in
addition to all other rights, powers, privileges and remedies afforded to
Purchaser as a buyer under the UCC or other applicable law.

7.    RETAINED OBLIGATIONS. Purchaser shall have no responsibility for, or have
any liability with respect to, the performance of any Contract, nor shall the
Purchaser have any obligation to intervene in any commercial dispute arising out
of the performance of any Contract. All obligations of such Seller under each
Contract, including all representations and warranty obligations, all servicing
obligations, all maintenance obligations, and all delivery, transport and
insurance obligations, shall be retained by Seller (the “Retained
Obligations”). Neither any claim that a Seller may have against any Account
Debtor or any other Person, nor the failure of an Account Debtor to fulfill its
obligations under the applicable Contracts, shall affect the obligations of a
Seller and a Seller as Servicer to perform its obligations and make payments
hereunder, and none of such events or circumstances shall be used as a defense
or as set-off, counterclaim or cross-complaint as against the performance or
payment of any of such Seller’s or Servicer’s obligations hereunder.

8.    COSTS AND EXPENSES; DELINQUENT RATE.

(a)    Sellers shall reimburse Purchaser for all reasonable costs (including
reasonable attorneys’ fees and expenses) that Purchaser incurs in connection
with the preparation and negotiation of this Agreement, any amendments hereto,
the granting of any waivers hereunder and the administration, preservation of
rights and enforcement hereof.

(b)    Any fees, expenses, indemnity, Repurchase Price or other amounts payable
by Sellers to Purchaser in connection with this Agreement shall bear interest
each day from the date due until paid in full at the Delinquent Rate, whether
before or after judgment. Such interest shall be payable on demand. Fees are
deemed payable on the date or dates set forth herein; expenses, indemnity, or
other amounts payable by Sellers to Purchaser are due ten (10) days after
receipt by the Seller Agent or the Servicer of written demand thereof.

9.    GENERAL PAYMENTS. All amounts payable by a Seller or the Servicer to the
Purchaser under this Agreement shall be paid in full, free and clear of all
deductions, set-off or withholdings whatsoever except only as may be required by
law, and shall be paid on the date such amount is due by not later than 11:00 am
(New York City time) to the account of the Purchaser notified to Seller from
time to time. If any deduction or withholding is required by law, each Seller
shall pay to the Purchaser such additional amount as necessary to ensure that
the net amount actually received by the Purchaser equals the full amount the
Purchaser should have received had no such deduction or withholding been
required. All payments to be made hereunder or in respect of a Purchased
Receivable shall be in USD. Any amounts that would fall due for payment on a day
other than a Business Day shall be payable on the succeeding Business Day. All
interest amounts calculated on a per annum basis hereunder are calculated on the
basis of a year of three hundred sixty (360) days for the actual number of days
elapsed.

10.    LIMITATION OF LIABILITY. IN NO EVENT SHALL PURCHASER BE LIABLE TO Seller,
SERVICER OR ANY OTHER PERSON, FOR ANY SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE,
EXEMPLAR OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT (INCLUDING LOST
PROFITS OR LOSS OF BUSINESS).

 

17



--------------------------------------------------------------------------------

11.    NOTICES. Unless otherwise provided herein, any notice, request or other
communication which Purchaser, Sellers or Servicer may be required or may desire
to give to the other party under any provision of this Agreement shall be in
writing and sent by electronic mail, hand delivery or first class mail,
certified or registered and postage prepaid, and shall be deemed to have been
given or made when transmitted with receipt confirmed in the case of electronic
mail, when received if sent by hand delivery or five (5) days after deposit in
the mail if mailed, and in each case addressed to Purchaser, Sellers or the
Servicer as set forth below. Any party hereto may change the address to which
all notices, requests and other communications are to be sent to it by giving
written notice of such address change to the other parties in conformity with
this paragraph, but such change shall not be effective until notice of such
change has been received by the other parties.

 

If to any Seller or Servicer:    c/o Lifetime Brands, Inc.    1000 Stewart
Avenue    Garden City, NY 11530    Attn: Laurence Winoker, Senior Vice President
& CFO    Fax: 516-403-8796    Email: larry.winoker@lifetimebrands.com If to
Purchaser:    HSBC Bank USA, National Association    452 Fifth Avenue, 4th Floor
   New York, New York 10018    Attn: Head — GTRF Transaction Risk Management   
Email: HBUS.RF.CLIENT.MANAGEMENT@US.HSBC.COM with a copy to (which copy shall
not constitute notice hereunder):    HSBC Bank USA, National Association    452
Fifth Avenue, 7th Floor    New York, New York 10018    Attn: Legal, Global Trade
and Receivables Finance    Email: HBUS.RF.CLIENT.MANAGEMENT@US.HSBC.COM

Each Seller agrees that Purchaser may presume the authenticity, genuineness,
accuracy, completeness and due execution of any email communication bearing a
facsimile or scanned signature resembling a signature of an authorized Person of
a Seller or Servicer without further verification or inquiry by the
Purchaser. Notwithstanding the foregoing, Purchaser in its sole discretion may
elect not to act or rely upon such a communication and shall be entitled (but
not obligated) to make inquiries or require further action by Seller to
authenticate any such communication.

12.    SURVIVAL. Notwithstanding the occurrence of the Purchase Termination
Date, (a) all covenants, representations and warranties made herein shall
continue in full force and effect so long as any Purchased Receivables remain
outstanding; and (b) each Seller’s and Servicer’s obligations to indemnify
Purchaser with respect to the expenses, damages, losses, costs, liabilities and
other obligations shall survive until the later of (i) all applicable statute of
limitations periods with respect to actions that may be brought against
Purchaser or any other indemnified party have run and (ii) 365 days following
the entry of a final non-appealable order of a court of competent jurisdiction
with respect to actions brought against Purchaser or any other Indemnified Party
that were initiated prior to the end of the applicable statute of limitations
for such actions.

13.    GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL; ETC. 

 

18



--------------------------------------------------------------------------------

(a)    This Agreement shall be governed by the laws of the State of New York,
without giving effect to conflict of laws principles that would require the
application of the law of any other jurisdiction.

(b)    Each of the parties hereto irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States sitting in the Borough of Manhattan,
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment. Each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. A final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law. Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court located in the Borough of Manhattan. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c)    EACH PARTY HERETO IRREVOCABLY WAIVES ANY RIGHT THAT SUCH PERSON MAY HAVE
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.

14.    GENERAL PROVISIONS. 

(a)    This Agreement represents the final agreement of the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous
understandings and agreements with respect to such subject matter. No provision
of this Agreement may be amended or waived except by a writing signed by the
parties hereto.

(b)    This Agreement shall bind and inure to the benefit of the respective
successors and permitted assigns of each of the parties; provided, however, that
neither any Seller nor Servicer may assign any of its rights hereunder without
Purchaser’s prior written consent, given or withheld in Purchaser’s sole
discretion. Purchaser shall have the right without the consent of or notice to
any Seller or Servicer to sell, transfer, negotiate or grant participations in
all or any part of, or any interest in, Purchaser’s obligations, rights and
benefits hereunder and in any of the Purchased Receivables sold hereunder.

(c)    Each provision of this Agreement shall be severable from every other
provision hereof for the purpose of determining the legal enforceability of any
specific provision. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement.

(d)    Each Seller acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to a Seller or
one or more of its Affiliates (in connection with this Agreement or otherwise)
by Purchaser or its subsidiaries. Each Seller hereby authorizes Purchaser to
share any information (including Confidential Information, as defined below)

 

19



--------------------------------------------------------------------------------

delivered to Purchaser by a Seller and Seller subsidiaries pursuant to this
Agreement, or in connection with the decision of Purchaser to enter into this
Agreement, to any other business unit of Purchaser and/or to any subsidiary of
Purchaser and to any potential assignee or participant or to any other Person
following any breach or default of any Seller or Servicer hereunder. Such
authorization shall survive the termination of this Agreement or any provision
hereof. Except as set forth in this paragraph (d) above, each party agrees to
maintain the confidentiality of any Confidential Information (as defined below)
of the other party and shall not disclose such Confidential Information to any
third party except as set forth in this Agreement. “Confidential Information”
shall mean information of a party that is clearly identified as being
“Confidential Information”. “Confidential Information” shall not include any
information that (i) is part of the public domain without any breach of this
Agreement by the receiving party; (ii) is or becomes generally known to the
general public or organizations engaged in the same or similar businesses as the
receiving party on a non-confidential basis, through no wrongful act of such
party; (iii) is known by the receiving party prior to disclosure to it hereunder
without any obligation to keep it confidential; (iv) is disclosed to it by a
third party which, to the best of the receiving party’s knowledge, is not
required to maintain the information as proprietary or confidential; (v) is
independently developed by the receiving party without reference to Confidential
Information of the other party; or (vi) is the subject of a written agreement
whereby the other party consents to the disclosure of such Confidential
Information on a non-confidential basis. A party may disclose Confidential
Information, without the consent of the other party, if such party is requested
or becomes legally compelled (by applicable law, rule, regulation, oral
questions, interrogatories, request for information or documents, subpoena,
civil investigative demand or similar process) to disclose any of the
Confidential Information. The obligations under this paragraph (d) shall
terminate on the date which is seven (7) years from the Signing Date (the
“Confidentiality Termination Date”). Following the Confidentiality Termination
Date, Purchaser shall, in its sole determination, either return Confidential
Information of a Seller to a Seller, unless otherwise required by applicable law
or regulation to maintain, or confirm to Seller that it has destroyed any
Confidential Information in accordance with its document retention policy,
unless otherwise required by applicable law to maintain.

(e)    Seller acknowledges and agrees that:

(i)    the HSBC Group, and HSBC Group’s service providers are required to act in
accordance with the laws and regulations of various jurisdictions, including
those which relate to Sanctions and the prevention of money laundering,
terrorist financing, bribery, corruption and tax evasion;

(ii)    the Purchaser may take, and may instruct other members of the HSBC Group
to take, to the extent it is legally permitted to do so under the laws of its
jurisdiction, any action (a “Compliance Action”) which it, in its sole
discretion, considers appropriate to act in accordance with Sanctions or
domestic and foreign laws and regulations. Such Compliance Action may include
but is not limited to the interception and investigation of any payment,
communication or instruction; the making of further enquiries as to whether a
Person or entity is subject to any Sanctions; and the refusal to process any
transaction or instruction that does not conform with Sanctions; and

(iii)    neither the Purchaser nor any member of HSBC Group will be liable to
Seller, Servicer or any other Person for any loss, damage, delay, or a failure
of the Purchaser to perform its duties under this agreement arising out of or
relating to Compliance Action taken by the Purchaser or any HSBC Group member in
its sole discretion.

15.    Joint and Several Liability; Appointment of Seller Agent.

 

20



--------------------------------------------------------------------------------

(a)    Joint and Several Liability. Each Seller agrees that each reference to
“Sellers” in this Agreement shall be deemed to refer to each such Seller,
jointly and severally with the other Sellers. Each Seller (i) shall be jointly
and severally liable for the obligations, duties and covenants of each other
Seller under this Agreement and the acts and omissions of each other such Seller
including, without limitation, under Section 6 hereof, and (ii) jointly and
severally makes each representation and warranty for itself and each other such
Seller under this Agreement. Notwithstanding the foregoing, if, in any action to
enforce amounts payable by any Seller or any proceeding to allow or adjudicate a
claim hereunder, a court of competent jurisdiction determines that enforcement
of the joint and several obligations of all of Sellers against such Seller for
the full amount of such amounts is not lawful under, or would be subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
applicable provision of Federal or state law, the liability of such Seller
hereunder shall be limited to the maximum amount lawful and not subject to
avoidance under such law.

(b)    Appointment of Seller Agent.

(i)    Each Seller hereby appoints LBI (in such capacity, the “Seller Agent”) as
its representative under this Agreement and agreements and documents entered
into or executed and delivered by or on behalf of any Seller in connection
herewith, and each Seller irrevocably authorizes Seller Agent to act as the
representative of such Seller with the rights and duties set forth herein. LBI
agrees to act as Seller Agent upon the conditions contained in this Section
15(b).

(ii)    Each Seller hereby appoints Seller Agent as its agent for the purpose of
receiving all payments to be made to such Seller hereunder, at which time Seller
Agent hereby agrees to promptly disburse such payments to the appropriate
Seller. Neither Purchaser, nor any of its officers, directors, agents or
employees, shall be liable to Seller Agent or any Seller for the failure by
Seller Agent to make distributions hereunder (including, without limitation, in
connection with the payment of the Purchase Price for any Purchased Receivables)
or any other action taken or omitted to be taken by Seller Agent or Sellers
pursuant to this Section 15(b).

(iii)    Each Seller shall promptly notify Seller Agent of the occurrence of any
Event of Repurchase hereunder. In the event that Seller Agent is aware of any
Event of Repurchase or receives such a notice, Seller Agent shall give prompt
notice thereof to Purchaser. Any notice provided to Seller Agent hereunder shall
constitute notice to each Seller on the date received by Seller Agent.

(iv)    Upon the prior written consent of Purchaser, Seller Agent may resign at
any time, such resignation to be effective upon the appointment of a successor
Seller Agent acceptable to Purchaser.

(v)    Sellers hereby empower and authorize Seller Agent, on behalf of Sellers,
to execute and deliver to Purchaser each Purchase Request and any amendment,
restatement, supplement or modification to such Purchase Request and all
agreements, certificates, documents, or instruments related to or in connection
with this Agreement as shall be necessary or appropriate to effect the purposes
of this Agreement. Further, each Seller agrees that Seller Agent is empowered to
make representations and warranties in connection with this Agreement or the
Purchase Request on behalf of the applicable Seller; it being agreed that such
representations and warranties made by Seller Agent on behalf of any Seller
shall be binding on such Seller and shall be effective as if such
representations and warranties were made directly by such Seller. Each Seller
agrees that any action taken by Seller Agent in accordance with the terms of
this Agreement or the other agreements executed or delivered in connection
therewith, and the exercise by Seller Agent of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of Sellers.

 

21



--------------------------------------------------------------------------------

(vi)    Each Seller hereby agrees that such Seller shall furnish promptly to
Seller Agent all information required hereunder or requested by Seller Agent on
which Seller Agent shall rely to prepare the Purchase Request, any amendment,
restatement, supplement or modification to the Purchase Request, make
representations and warranties and prepare or deliver other documents that are
required to be prepared or delivered pursuant to the provisions of this
Agreement or the Purchase Request.

(vii)    Each Seller acknowledges that, together with each other Seller, it is
part of an affiliated common enterprise in which any financial accommodations
extended to any one Seller will result in direct and substantial economic
benefit to each other Seller, and each Seller will likewise benefit from the
economies of scale associated with the Sellers, as a group, obtaining financial
accommodations and the ability to effect sales of Receivables on a collective
basis.

(viii)    The handling of this Agreement as a co-seller facility with a Seller
Agent in the manner set forth in this Agreement is solely an accommodation to
Sellers and at their request. Sellers’ agree that in the absence of gross
negligence or willful misconduct (as determined by a final and nonappealable
decision of a court of competent jurisdiction) Purchaser shall not incur any
liability whatsoever to Sellers or any other Person as a result of Purchaser’s
dealing with Seller Agent as representative of the Sellers in accordance with
this Section 15.

16.    Joinder of Additional Sellers. Seller may join an Affiliate as an
additional Seller (a “New Seller”) under this Agreement subject to the receipt
of Purchaser’s prior written approval (which approval may be given or denied in
Purchaser’s sole discretion) and the satisfaction of the following conditions,
all in form and substance satisfactory to Purchaser:

(a)    Such proposed New Seller shall have executed and delivered to Purchaser a
duly executed Joinder Agreement substantially in the form of Exhibit F hereto.

(b)    Purchaser shall have received a fully completed Seller Information
Schedule for New Seller in the form attached as Schedule 2, containing certain
factual information regarding New Seller to the extent that such information was
not previously delivered to the Purchaser.

(c)    Purchaser shall have received an executed certificate of the secretary or
assistant secretary of New Seller substantially in the form attached as Exhibit
C, certifying the names and true signatures of the incumbent officers authorized
on behalf of the New Seller to execute and deliver this Agreement and the
Joinder Agreement, each Purchase Request and any other documents to be executed
or delivered by it hereunder, together with its Organizational Documents and
board resolutions, evidencing necessary organizational action and governmental
approvals, if any, necessary for New Seller to execute, deliver and perform its
obligations under the Joinder Agreement and this Agreement.

(d)    Purchaser shall have received tax and judgment Lien searches with respect
to each New Seller in such jurisdictions as Purchaser shall require, the results
of which shall be satisfactory to Purchaser.

(e)    Purchaser shall have received a good standing certificate for each New
Seller dated not more than thirty (30) days prior to the date of the proposed
joinder.

(f)    Purchaser shall have received such other certificates, instruments,
documents and agreements as may be required by Purchaser, all in form and
substance reasonably satisfactory to Purchaser.

 

22



--------------------------------------------------------------------------------

(g)    Purchaser shall have given its prior written approval, which approval may
be given or denied for any reason or no reason.

(h)    Purchaser shall have received an updated authorization letter in form and
substance satisfactory to Purchaser.

[Remainder of page intentionally left blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

LIFETIME BRANDS, INC., as Seller Agent, a Seller and initial Servicer By:   /s/
Laurence Winoker Name:   Laurence Winoker Title:   Senior Vice President —
Finance, Chief Financial Officer and Treasurer HSBC Bank USA, National
Association, as Purchaser By:   /s/ Heidi C. Pote Name:   Heidi C. Pote Title:  
Head of Solutions Implementation, Global Trade and Receivables Finance

 

Signature Page to Receivable Purchase Agreement



--------------------------------------------------------------------------------

Schedule 1

Account Debtors

 

Name of Account Debtor

 

Buffer Period

 

 

Schedule 1



--------------------------------------------------------------------------------

Schedule 2

Seller Information Schedule

 

  1. Actual Name, as reflected in the attached organizational documents (i.e.,
certified copy of the Certificate of Incorporation):

Lifetime Brands, Inc.

 

  2. Trade Name(s) (if any):

 

  3. Type and Jurisdiction of Organization (e.g., Delaware corporation, sole
proprietorship):

Delaware corporation

 

  4. Address of Place of Business (if only one) or chief executive office (if
more than one place of business):

1000 Stewart Avenue

Garden City, NY 11530

 

Schedule 2



--------------------------------------------------------------------------------

Exhibit A

Definitions

“Account Debtor”: The meaning set forth in the recitals hereto.

“Adjustment Payment”: The meaning set forth in Section 2(f).

“Adjustment Percentage”: Established by Purchaser in consultation with Seller
Agent from time to time.

“Affiliate”: With respect to any Person, each officer, director, general partner
or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. For purpose of this definition, “control” means the possession of either
(a) the power to vote, or the beneficial ownership of, 25% or more of the equity
interests having ordinary voting power for the election of directors of such
Person or (b) the power to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.

“Agreement”: The meaning set forth in the preamble of the agreement to which
this Exhibit is attached.

“Anticipated Payment Date”: For an invoice, the date arrived at by adding the
Buffer Period to the Invoice Due Date.

“Applicable Interest Period”: with respect to any Purchased Receivable, an
interest period equal to the number of days from the Purchase Date to the
Settlement Date of such Purchased Receivable, rounded up to the nearest 30, 60,
90 or 180 days, provided however in no event may the Applicable Interest Period
be greater than 180 days.

“Buffer Period”: In connection with the Purchaser’s initial purchase of a
Purchased Receivable hereunder, the number of days (if any) set forth on
Schedule 1 for each applicable Account Debtor. Thereafter, the Buffer Period
with respect to any Account Debtor (including, without limitation, any Account
Debtors whose Receivables were included in the initial purchase hereunder) may
be established and/or adjusted from time to time prospectively to such number of
days as shall be agreed upon in good faith by Seller and the Purchaser based on
the payment history of such Account Debtor.

“Business Day”: Any day that is not a Saturday, Sunday or other day on which
banks in New York City are required or permitted to close.

“Collections”: With respect to any Purchased Receivable, all proceeds thereof.

“Collection Account”: With respect to LBI, the account maintained in the name of
LBI at HSBC Bank USA, National Association with Account #, Federal ABA #, and
SWIFT Code:, which account shall at all times be under the sole dominion and
control of Purchaser. With respect to any other Seller, the account maintained
in the name of such Seller at HSBC Bank USA, National Association, which account
shall at all times be under the sole dominion and control of Purchaser.

“Contracts”: The meaning set forth in Section 5(a) hereof.

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the applicable
Seller in effect on the Signing Date and provided to the Purchaser, as may be
modified from time to time in compliance with this Agreement and the Transaction
Documents.

 

Exhibit A-1



--------------------------------------------------------------------------------

“Deferred Payment”: The meaning set forth in Section 2(e).

“Delinquent Rate”: A rate of interest equal to three percent (3%) per annum plus
the Discount Rate.

“Dilution”: All actual and potential offsets to Purchased Receivables,
including, without limitation, customer payment and/or volume discounts,
write-offs, credit memoranda, returns and allowances, and billing errors.

“Discount Period”: With respect to any Purchased Receivable, the number of days
between the Purchase Date and the Anticipated Payment Date (including the
Purchase Date, but not including the Anticipated Payment Date).

“Discount Rate”: A rate equal to LIBOR plus % per annum.

“Dispute”: Any dispute, discount, deduction, claim, offset, defense or
counterclaim of any kind relating to one or more Purchased Receivables (other
than a discount or adjustment granted with the Purchaser’s prior written
consent), regardless of whether the same (i) is in an amount greater than, equal
to or less than the applicable Purchased Receivable, (ii) is bona fide or not,
or (iii) arises by reason of an act of God, civil strife, war, currency transfer
restrictions, foreign exchange controls, domestic or foreign political
restrictions or regulations, or any other circumstance beyond the control of the
applicable Seller or the applicable Account Debtor.

“Effective Date”: The date upon which all of the conditions precedent set forth
in Section 2(d) have been satisfied.

“Eligible Receivable”: A Receivable that satisfies each of the following
conditions to the satisfaction of Purchaser:

(i) is generated by Seller in the ordinary course of its business from sale of
goods or the provision of services to an Account Debtor under a duly authorized
Contract that is in full force and effect and that is a legal, valid and binding
obligation of the applicable Seller and the related Account Debtor, enforceable
against each such Person in accordance with its terms,

(ii) such sale of goods or provision of services to the applicable Account
Debtor have been fully delivered or performed by the applicable Seller,

(iii) that by its terms has an Invoice Due Date that is no more than sixty (60)
days from the original invoice date and such Invoice Due Date has not occurred,

(v) that is owned by a Seller, free and clear of all liens, encumbrances and
security interests of any Person,

(vi) that is freely assignable without the consent of any Person, including the
applicable Account Debtor, or, if such consent is required, such consent has
been irrevocably received,

(vii) for which no default or event of default (howsoever defined) exists under
the applicable Contract between a Seller and the applicable Account Debtor,

 

Exhibit A-2



--------------------------------------------------------------------------------

(viii) which is not subject to any Dispute or Dilution,

(ix) which together with all other Purchased Receivables due from such Account
Debtor, does not cause the aggregate amount of such Purchased Receivable arising
from sales to such Account Debtor to exceed the credit limit set by the
Purchaser from time to time in its sole discretion,

(x) with respect to which no covenant, representation or warranty contained in
this Agreement has been breached or is not true,

(xi) that constitutes an account or a payment intangible as defined in the UCC
and is not evidenced by instruments or chattel paper,

(xii) is denominated in USD, and

(xiii) the related Account Debtor is not a governmental entity, or an Affiliate
of the applicable Seller.

“Event of Repurchase”: The meaning set forth in Section 6(a) hereof.

“Facility Amount”: Up to USD25,000,000.

“HSBC Group”: collectively, the Purchaser, HSBC Holdings plc, its affiliates and
subsidiaries.

“Indemnified Amounts”: The meaning set forth in Section 6(b) hereof.

“Indemnified Party”: The meaning set forth in Section 6(b) hereof.

“Initial Payment”: The meaning set forth in Section 2(e) hereof.

“Insolvency Event”: With respect to any Person, such Person shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against such Person
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 30 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or such Person shall take any action to authorize any of
the actions set forth above in this definition; provided, that in the case of
the inability of a Person to pay its debts as such debts become due arising by
reason of currency transfer restrictions, foreign exchange controls or foreign
political restrictions or regulations beyond the control of Seller or such
Person, such event shall not be deemed an “Insolvency Event” hereunder.

“Invoice” With respect to any Proposed Receivable, the related invoice for such
Proposed Receivable as of the Purchase Date.

 

Exhibit A-3



--------------------------------------------------------------------------------

“Invoice Due Date”: With respect to a Purchased Receivable, the last date
identified for timely payment in the applicable original invoice.

“LIBOR”: The rate established by Purchaser (calculated on the basis of actual
days elapsed over a 360-day year) equal to the offered rate appearing on the
LIBOR01 Page as of 1:00 p.m. (London time) on the Business Day immediately
preceding the related Purchase Date with respect to Purchased Receivables for
the Applicable Interest Period. In the event that such rate does not appear on
the LIBOR01 Page at such time, or if for any reason such rate is not available,
“LIBOR” shall be determined by reference to such other comparable publicly
available service for displaying the offered rate for deposits in Dollars in the
London interbank market as may be selected by Purchaser and, in the absence of
availability, such other method to determine such offered rate as may be
selected by Purchaser in its sole discretion.

“LIBOR01 Page”: The display designated as “LIBOR01 Page” on the Reuters Service
(or such other page as may replace the LIBOR01 Page on that service or such
other service as may be nominated by the ICE Benchmark Administration Limited as
the information vendor for the purpose of displaying ICE Benchmark
Administration Limited rates for U.S. Dollar deposits).

“Material Adverse Change”: (a) a material adverse change in (i) the business
condition (financial or otherwise), operations, performance, prospects or
properties of a Seller, or (ii) the ability of Sellers to fulfill their
obligations hereunder, or (b) the impairment of the validity or enforceability
of, or the rights, remedies or benefits available to, Purchaser under this
Agreement.

“Net Invoice Amount”: The amount shown on the original invoice for the
applicable Purchased Receivable as the total amount payable by the applicable
Account Debtor, which amount shall be net of any discounts, credits or other
allowances identified with specificity on such original invoice.

“Organizational Documents”: (a) With respect to any corporation, the certificate
or articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and the operating agreement, or the equivalent
thereof; and (c) with respect to any partnership, joint venture, trust or other
form of business entity, the partnership, joint venture or other applicable
agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable governmental authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity, or any equivalent thereof.

“Outstanding Account Debtor Purchase Amount”: As of the date of determination,
an amount equal to (i) the aggregate amount paid by Purchaser to Sellers in
respect of Purchased Receivables of a particular Account Debtor, minus (ii) the
aggregate amount of all Collections with respect to such Purchased Receivables
actually deposited into the Collection Account (other than Collections applied
towards Deferred Payment amounts).

“Outstanding Aggregate Purchase Amount”: As of the date of determination, an
amount equal to the Outstanding Account Debtor Purchase Amount for all Account
Debtors in the aggregate.

“Person”: An individual, partnership, corporation (including a business trust),
limited liability company, limited partnership, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

 

Exhibit A-4



--------------------------------------------------------------------------------

“Proposed Receivables”: With respect to any Purchase Date, the Eligible
Receivables proposed by Seller to Purchaser for purchase hereunder and described
in a Purchase Request to be purchased on such Purchase Date.

“Purchase Date”: Each date on which Purchaser purchases Eligible Receivables.

“Purchase Price”: The meaning set forth in Section 2(e) hereof.

“Purchase Request”: The meaning set forth in Section 2(a) hereof.

“Purchase Termination Date”: The date on which this Agreement terminates
pursuant to Section 2(c) hereof.

“Purchased Receivables”: The meaning set forth in Section 2(a) hereof.

“Purchaser”: The meaning set forth in the preamble hereto.

“Purchaser’s Account”: The account maintained in the name of Purchaser at HSBC
Bank US, N.A. with Account #, Federal ABA #, CHIPS ABA No, and SWIFT Code:.

“Receivables”: Any indebtedness or other payment obligation owing to any Seller
by or on behalf of any Account Debtor (whether constituting an account, chattel
paper, payment intangible or otherwise), including any right to payment of
interest or finance charges and other obligations of such Account Debtor with
respect thereto, arising out of Seller’s sale and delivery of goods or Seller’s
sale and provision of services.

“Regulatory Change” means, with respect to any Person:

(a)    any change in (or the adoption, implementation, administration, change in
phase-in or interpretation or commencement of effectiveness of) any:

(i)    applicable law with respect to such Person;

(ii)    regulation, interpretation, directive, requirement or request (whether
or not having the force of law) applicable to such Person of (A) any
governmental authority charged with the interpretation or administration of any
applicable law referred to in clause (a)(i) or of (B) any fiscal, monetary or
other authority having jurisdiction over such Person;

(iii)    Generally Accepted Accounting Principles, International Financial
Reporting Standards or regulatory accounting principles applicable to such
Person and affecting the application to such Person of any applicable law,
regulation, interpretation, directive, requirement or request referred to in
clause (a)(i) or (a)(ii) above; or

(iv)    notwithstanding the foregoing, (A) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder, issued in connection therewith or in implementation thereof, and
(B) all requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign

 

Exhibit A-5



--------------------------------------------------------------------------------

governmental or regulatory authorities, shall in each case be deemed to be a
“Regulatory Change” occurring and implemented after the date hereof, regardless
of the date enacted, adopted, issued or implemented; or

(b)     any change in the application to such Person of any existing applicable
law, regulation, interpretation, directive, requirement, request or accounting
principles referred to in clause (a)(i), (a)(ii), (a)(iii) or (a)(iv) above.

“Related Rights”: With respect to any Receivable:

(i)    all of the applicable Seller’s interest in any goods, contracts or other
assets (including any returned goods or assets) relating to any sale giving rise
to such Receivable;

(ii)     all security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to a
contract related to such Receivable or otherwise, together with all financing
statements signed by the related Account Debtor describing any collateral
securing such Receivable;

(iii)    all tax refunds and proceeds of insurance with respect thereto;

(iv)    all guaranties, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the contract related to such Receivable or
otherwise;

(v)    all books, records and other information (including, without limitation,
computer programs, tapes, discs, punch cards, data processing software and
related property and rights) relating to such Receivable and the related Account
Debtor; and

(vi)    all collections and other proceeds with respect to the foregoing.

“Repurchase Date”: The meaning set forth in Section 6 hereof.

“Repurchase Price”: The meaning set forth in Section 6 hereof.

“Repurchase Rate”: A rate equal to LIBOR plus % per annum.

“Retained Obligations”: The meaning set forth in Section 7 hereof.

“Seller”: The meaning set forth in the preamble.

“Seller’s Account”: The account maintained in the name of Seller at HSBC Bank
USA, National Association with Account #, Federal ABA #, and SWIFT Code:, or
such other bank account identified in writing by Seller to Purchaser from time
to time.

“Seller Agent”: The meaning set forth in the preamble hereto.

“Servicer”: The meaning set forth in Section 5(a) hereof.

“Settlement Date”: For any Purchased Receivable, means the date that occurs one
(1) day after the Anticipated Payment Date.

“Signing Date”: September 30, 2016.

 

Exhibit A-6



--------------------------------------------------------------------------------

“UCC”: The Uniform Commercial Code in effect in the State of New York from time
to time.

“USD”: United States Dollars, the lawful currency of the United States of
America.

 

Exhibit A-7



--------------------------------------------------------------------------------

Exhibit B

Form of Purchase Request

[date]

HSBC Bank USA, National Association

452 Fifth Avenue

New York, New York 10018

Reference is hereby made to that certain Receivables Purchase Agreement, dated
as of September 30, 2016, between Lifetime Brands, Inc. (“Seller”) and HSBC Bank
USA, National Association (“Purchaser”) (as amended, modified or supplemented
from time to time, the “Agreement”; capitalized terms not otherwise defined
herein shall have the meanings set forth in the Agreement).

Pursuant to the terms of the Agreement, Seller hereby requests that Purchaser
purchase from Seller the Proposed Receivables listed herein with an aggregate
Net Invoice Amount of USD[        ].

Seller represents and warrants that as of the date hereof and on the applicable
Purchase Date:

1.    Following the purchase of the Proposed Receivables set forth in this
Purchase Request on the Purchase Date, the Outstanding Aggregate Purchase Amount
for all Purchased Receivables of all Account Debtors shall not exceed the
Facility Amount;

2.    Seller’s representations and warranties set forth in the Agreement are
true and correct;

3.    The conditions precedent for purchase set forth in Section 2(d) of the
Agreement have been satisfied;

4.    No Event of Repurchase exists on such Purchase Date except for repurchases
being effectuated on the date hereof by setoff by Purchaser against the Purchase
Price for the Proposed Receivables which Seller hereby irrevocably authorizes
and directs Purchaser to do; and

5.    There has not been any Material Adverse Change.

6.    Set forth on the attached list is/are the applicable invoices related to
the Proposed Receivables offered for sale by Seller to Purchaser based on the
approved Account Debtor(s), including Account Debtor’s legal name, address, the
invoice number(s), the stated amount of the invoice(s), the date and term of the
invoice, the stated due date of such invoice(s).

Upon acceptance by Purchaser of this Purchase Request and payment of the
Purchase Price, Purchaser hereby purchases, and the undersigned Seller hereby
sells, all of such Seller’s right, title and interest (but none of such Seller’s
Retained Obligations) with respect to the Proposed Receivables on the attached
Exhibit as of the date hereof, and the Proposed Receivables shall become
Purchased Receivables in the manner set forth in the Agreement.

 

Exhibit B-1



--------------------------------------------------------------------------------

LIFETIME BRANDS, INC. By:     Name:   Title:  

 

PURCHASE REQUEST ACCEPTED: HSBC Bank USA, National Association By:       Name:  
  Title:     Date:    

 

Exhibit B-2



--------------------------------------------------------------------------------

Annex A to Purchase Request

Anticipated Payment Date

Annex A shows the historical Anticipated Payment Date(s) for the applicable
Account Debtor(s) refreshed on a quarterly basis.

Please include Account Debtor’s account number, name, and address and the
Anticipated Payment Date.

 

Account Number

 

Account Debtor Name

 

Account Debtor’s
Address Information

  

Anticipated Payment Date

 

Exhibit B-3



--------------------------------------------------------------------------------

Exhibit C

CERTIFICATE

Organization Name: Lifetime Brands, Inc.

State Where Organized: Delaware

Type of Organization:             Corporation

I, the undersigned, DO HEREBY CERTIFY that I am an officer of, and authorized to
certify on behalf of, the above named organization (the “Organization”), that I
am the keeper of the minutes and records of the Organization, and that as of the
date of this Certificate:

1.    Each of the Persons named below presently holds the office in the
Organization set forth next to such person’s name, and next to the specification
of the office held by each such person is a genuine specimen of such person’s
signature:

 

NAME

  

TITLE

  

SIGNATURE

Jeffrey Siegel    Chairman and Chief Executive Officer      Ronald Shiftan   
Vice Chairman and Chief Operating Officer      Laurence Winoker    Senior Vice
President-Finance, Chief Financial Officer and Treasurer     

2.    Attached hereto as Exhibit A and Exhibit B, respectively, are true,
correct and complete copies of the Certificate of Incorporation and By-Laws of
the Organization, each as in effect on the date hereof;

3.    Attached hereto as Exhibit C is a true, correct and complete copy of
certain resolutions of the Organization, which resolutions were duly adopted by
its Board of Directors and have not been amended, modified or rescinded since
their adoption and remain in full force and effect.

 

Exhibit C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto subscribed my name this     th day of
September, 2016.

 

LIFETIME BRANDS, INC. By:     Name:   Sara Shindel Title:   General Counsel and
Secretary

 

Exhibit C-2



--------------------------------------------------------------------------------

Exhibit A

Certificate of Incorporation

 

Exhibit C-3



--------------------------------------------------------------------------------

Exhibit B

By-Laws

 

Exhibit C-4



--------------------------------------------------------------------------------

Exhibit C

Resolutions

HSBC Receivable Purchase Agreement:

WHEREAS, it is desirable that Lifetime Brands, Inc. (the “Company”) be able to
sell accounts receivable owing to the Company by Wal-Mart Stores, Inc. and its
subsidiaries (other than Sam’s Club) (the “Receivables”) to HSBC Bank USA,
National Association or to any agent of any of the foregoing (collectively, the
“Receivables Purchaser”) pursuant to a Receivable Purchase Agreement among the
Company, as seller, seller agent and initial servicer, and the Receivables
Purchaser (the “Purchase Agreement”);

WHEREAS, it is desirable for the Company to execute the Purchase Agreement and
to execute such other documents (collectively, the “Transaction Documents”)
relating to the Purchase Agreement which are necessary or advisable thereunder;

NOW, THEREFORE, BE IT RESOLVED, that each of the persons designated on Annex A
attached hereto (each, an “Authorized Officer”), acting singly, is hereby
authorized to execute and deliver to the Receivables Purchaser, on behalf of the
Company, the Transaction Documents, in such form and substance as such
Authorized Officer shall approve, such approval to be conclusively evidenced by
the execution by any Authorized Officer of said Transaction Documents and the
delivery thereof to the Receivables Purchaser; and it is further

RESOLVED, that any Authorized Officer, acting singly, is hereby authorized to
execute and deliver to the Receivables Purchaser, as applicable, such
amendments, restatements or supplements of or schedules to the Transaction
Documents as such Authorized Officer shall approve, such approval to be
conclusively evidenced by the execution by any Authorized Officer of said
amendment, restatement, supplement or schedule and the delivery thereof to the
Receivables Purchaser; and it is further

RESOLVED, that any Authorized Officer, acting singly, or any employee of the
Company designed by said Authorized Officer, acting singly, is hereby authorized
to sell any Receivable to the Receivable Purchaser and to execute and deliver to
the Receivables Purchaser, on behalf of the Company, any assignments or other
agreements or documents of any type which, in the opinion of said Receivables
Purchaser, are necessary to vest title to the Receivables in the Receivables
Purchaser; and it is further

RESOLVED, that any officer, employee or agent of the Company, acting singly, is
hereby authorized to execute and deliver to the Receivables Purchaser such
documents and to do all acts deemed advisable or necessary by any such officer,
employee or agent of the Company, in order for the Company to carry out and
perform the Transaction Documents and effect the foregoing resolutions, such
performance or execution by such officer, employee or agent to be conclusive
evidence of the approval by such officer, employee or agent of such act or
document; and it is further

RESOLVED, that all acts authorized by each of the foregoing resolutions taken
heretofore by any Authorized Officer or person authorized therein are hereby
ratified as the authorized acts of the Company; and it is further

 

Exhibit C-5



--------------------------------------------------------------------------------

RESOLVED, that each of the foregoing resolutions shall continue in full force
until express written notice of its rescission or modification has been received
by the Receivables Purchaser, but if the authority contained in any of them
should be revoked or terminated by operation of law without such notice, it is
resolved and hereby agreed for the purpose of inducing the Receivables Purchaser
to act thereunder that the Receivables Purchaser shall be saved harmless from
any loss suffered or liability incurred by it in so acting after such revocation
or termination without such notice; and it is further

RESOLVED, that these resolutions are in addition to and not by way of limitation
on any other resolutions of the Company in favor of the Receivables Purchaser.

 

Exhibit C-6



--------------------------------------------------------------------------------

Annex A to

HSBC Receivable Purchase Agreement Resolution

 

Jeffrey Siegel    Chairman and Chief Executive Officer Ronald Shiftan    Vice
Chairman and Chief Operating Officer Laurence Winoker    Senior Vice
President-Finance, Chief Financial Officer and Treasurer

 

Exhibit C-7



--------------------------------------------------------------------------------

Exhibit D

Description of Collateral in Financing Statement

“All receivables, accounts, chattel paper, payment intangibles, promissory
notes, instruments and other rights to payment (and all related collections,
proceeds, rights and security with respect thereto) purchased by the Secured
Party from Debtor and arising out of the Debtor’s sale of goods or provision of
services.”

 

Exhibit D



--------------------------------------------------------------------------------

Exhibit E

Payment Reconciliation

Exhibit E shows the payment for each individual invoice related to the Purchased
Receivable.

Please include all the information in the Purchase Request together with the
payment date, payment amount, any Dilutions and the outstanding amount, if any.

 

Account

   SOLD_TO_NAME
(Customer)      Address      Document No
(Invoice No)      Amount      Invoice
Date      Invoice
Due Date      Term
Date      Payment
Date      Payment
Amount      Offsets      Outstanding                                   

 

Exhibit E



--------------------------------------------------------------------------------

Exhibit F

[Form of]

JOINDER AGREEMENT

[Name of New Seller]

[Address of New Seller]

[Date]

HSBC Bank USA, National Association

452 Fifth Avenue

New York, New York 10018

Ladies and Gentlemen:

Reference is made to that certain Receivables Purchase Agreement, dated as of
                    , 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Purchase Agreement;” capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Purchase Agreement), by and among Lifetime Brands, Inc., a
Delaware corporation (“LBI”), in its capacity as the administrative agent for
the Sellers (in such capacity, the “Seller Agent”), each subsidiary and
Affiliate of LBI now and hereafter signatory thereto as a “Seller” (each a
“Seller” and collectively the “Sellers”), and LBI as the initial “Servicer” and
HSBC Bank USA, National Association (together with its permitted successors and
assigns, the “Purchasers”).

This Joinder Agreement supplements the Purchase Agreement and is delivered by
the undersigned, [                                         ] (the “New Seller”),
pursuant to Section 16 of the Purchase Agreement. Effective as of the date
hereof, the New Seller hereby agrees to be bound as a Seller by all of the
terms, covenants and conditions set forth in the Purchase Agreement to the same
extent that it would have been bound if it had been a signatory to the Purchase
Agreement on the execution date of the Purchase Agreement. Without limiting the
generality of the foregoing, the New Seller hereby agrees as follows:

(a)    The New Seller hereby makes, as of the date hereof, each of the
representations and warranties and agrees to each of the covenants applicable to
a Seller contained in the Purchase Agreement.

(b)    New Seller hereby adopts the Purchase Agreement and assumes in full, and
acknowledges that it is liable for, the payment, discharge, satisfaction and
performance of all obligations applicable to a Seller under the Purchase
Agreement.

(c)    New Seller hereby appoints LBI as its Seller Agent to the fullest extent
set forth in Section 15 of the Purchase Agreement. LBI agrees to act as Seller
Agent for New Seller and the other Sellers as set forth in Section 15 of the
Purchase Agreement.

(d)    As collateral security for all of New Seller’s obligations (monetary or
otherwise) under the Purchase Agreement, whether now or hereafter existing or
arising, due or to become due, direct or indirect, absolute or contingent, New
Seller hereby grants to Purchaser a security interest in all of New Seller’s
right, title and interest (including any undivided interest of New Seller) in,
to and under all of the following, whether now or hereafter owned, existing or
arising: (i) all Purchased Receivables from time to

 

Exhibit F-1



--------------------------------------------------------------------------------

time and all Related Rights with respect thereto, (ii) all Collections with
respect to such Purchased Receivables, (iii) all accounts into which Collections
may be deposited and all amounts on deposit therein, and (iv) all proceeds of,
and all amounts received or receivable under any or all of, the foregoing.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF CHOICE OF LAW THAT WOULD APPLY THE LAWS OF ANOTHER
JURISDICTION.

[Signature Page Follows]

 

Exhibit F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Seller has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW SELLER] By:     Name:     Title:    

 

AGREED TO AND ACCEPTED: HSBC BANK USA, NATIONAL ASSOCIATION as Purchaser By:    
Name:     Title:    

 

Exhibit F-3